Exhibit 10.1

FIFTH AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This Fifth Amendment to Second Amended and Restated Loan Agreement (this
“Amendment”) is dated November 7, 2016, by and among: (i) RTI Surgical, Inc., a
Delaware corporation formerly known as RTI Biologics, Inc. (“Borrower”); (ii) TD
Bank, N.A., a national banking association, as administrative agent for the
Lenders (in such capacity, including any successor thereto, the “Administrative
Agent”); and (iii) each of the Lenders from time to time party to the Loan
Agreement.

Capitalized terms used herein without definition shall have the respective
meaning assigned to such terms in that certain Second Amended and Restated Loan
Agreement, dated July 16, 2013, by and among Borrower, the Administrative Agent
and the Lenders, as amended by: (i) that certain First Amendment to Second
Amended and Restated Loan Agreement, dated December 30, 2013; (ii) that certain
Second Amendment to Second Amended and Restated Loan Agreement, dated October
15, 2014; (iii) that certain Third Amendment to Second Amended and Restated Loan
Agreement, dated June 29, 2015, and (iv) that certain Fourth Amendment to Second
Amended and Restated Loan Agreement, dated June 29, 2016 (collectively, the
“Loan Agreement”).

Borrower, the Administrative Agent and the Lenders are party to the Loan
Agreement pursuant to which the Lenders have extended credit to Borrower on the
terms set forth in the Loan Agreement.

Borrower, the Administrative Agent and the Lenders desire to amend the Loan
Agreement to: (i) decrease the Maximum Revolving Credit Amount from Forty Five
Million and 00/100 Dollars ($45,000,000.00) to Forty Two Million Five Hundred
Thousand and 00/100 Dollars ($42,500,000.00); and (ii) make certain
corresponding amendments.

Borrower, the Administrative Agent and the Lenders are willing to make such
amendments to the Loan Agreement on the terms and conditions set forth in this
Amendment.

Now, therefore, the parties hereto, intending to be legally bound, hereby agree
as follows:

SECTION 1

AMENDMENTS TO LOAN AGREEMENT

1.1    Amendment of Section 1.1(jjjj), Definition of Maximum Revolving Credit
Amount. Section 1.1(jjjj) of the Loan Agreement is deleted in its entirety and
the following new Section 1.1(jjjj) is substituted in its place:

    (jjjj) “Maximum Revolving Credit Amount” means the sum of Forty Two Million
Five Hundred Thousand and 00/100 Dollars ($42,500,000.00).

1.2    Amendment of Exhibit A, Lenders, to Loan Agreement. Exhibit A to the Loan
Agreement is deleted in its entirety and the Exhibit A to this Amendment is
substituted in its place as Exhibit A to the Loan Agreement.

1.3    Amended and Restated Revolving Credit Notes. On the Amendment Date,
Borrower shall execute and deliver one or more amended and restated promissory
notes to Lenders for the Maximum Revolving Credit Amount (“Amended and Restated
Revolving Credit Note(s)”). The Amended and Restated Revolving Credit Notes will
amend and restate in their entirety the Revolving Credit Notes in effect
immediately prior to the Amendment Date. The Amended and Restated Revolving
Credit Notes shall be treated as the Revolving Credit Notes for all purposes
under the Loan Agreement. Any reference in the Loan Agreement to the Revolving
Credit Notes shall be deemed a reference to the Amended and Restated Credit
Notes. The Amended and Restated Revolving Credit Notes shall be in form and
substance satisfactory to Administrative Agent and Lenders.



--------------------------------------------------------------------------------

1.4    Amendment of Section 1.1(eee), Definition of Extraordinary
Expenses. Section 1.1(eee) of the Loan Agreement is deleted in its entirety and
the following new Section 1.1(eee) is substituted in its place:

(eee)    “Extraordinary Expenses” means any one-time expenses such as: (i)
non-cash intangible asset impairment charges; provided, however, the amount of
such charges for purposes of determining Consolidated EBITDA under this
Agreement is subject to review and approval of Administrative Agent and Lenders;
(ii) reorganization costs for the period of July 1, 2016 through September 30,
2016, not to exceed Three Million Five Hundred Fifty Thousand and 00/100 Dollars
($3,550,000.00); and (iii) expenses payable to McKinsey for the period of
October 1, 2016 through December 31, 2016, not to exceed Seven Hundred Forty
Thousand and 00/100 Dollars ($740,000.00). The expenses referred to in clause
(ii) and (iii) are subject to good faith review and approval by Administrative
Agent and Lenders for determination of eligibility under the defined categories,
provided Administrative Agent.

1.5    Amendment of Section 2.4(c), Definition of LIBOR Spread. Section 2.4(c)
of the Loan Agreement is deleted in its entirety and the following new Section
2.4(c) is substituted in its place:

(c)    The “LIBOR Spread” The “LIBOR Spread” shall be: (i) for the period
commencing on the Amendment Date and continuing through, but not including, the
final day of the Quarter End in which the Borrower’s one-time Extraordinary
Expenses comprise less than twenty-five percent (25.0%) of Borrower’s
Consolidated EBITDA (“Spread Adjustment Date”), two hundred seventy five (275)
basis points per annum; and (ii) for the period commencing on the Spread
Adjustment Date, the LIBOR Spread Applicable Basis Points. For purposes of this
Agreement, the “LIBOR Spread Applicable Basis Points” are determined based on
Borrower’s financial performance under its Leverage Ratio as follows:

 

Leverage Ratio

  

LIBOR Spread

Applicable Basis Points

per annum

Less than 1x

   100 basis points

Equal to or greater than 1x but less than 1.5x

   125 basis points

Equal to or greater than 1.5x but less than 2x

   150 basis points

Equal to or greater than 2x but less than 2.5x

   200 basis points

Equal to or greater than 2.5x but less than 3.0x

   225 basis points

Greater than 3.0x

   275 basis points

1.6    Amendment of Section 5.12(b), Leverage Ratio. Section 5.12(b) of the Loan
Agreement is deleted in its entirety and the following new Section 5.12(b) is
substituted in its place:

(b)    Leverage Ratio. Borrower, on a consolidated basis, shall maintain a
Leverage Ratio, measured as of each Quarter End, on a trailing four (4) Quarter
basis, of no greater than:

 

2



--------------------------------------------------------------------------------

Quarter End

  

Leverage Ratio

December 31, 2016

   3.25 to 1.0

March 31, 2017

   3.25 to 1.0

June 30, 2017 and after

   3.0 to 1.0

1.7    Amendment of Section 6.6, Distributions, Bonuses and Other
Indebtedness. Section 6.6 of the Loan Agreement is deleted in its entirety and
the following new Section 6.6 is substituted in its place:

6.6    Distributions, Bonuses and Other Indebtedness.

(a)    Except for Distributions by any Subsidiary of Borrower to Borrower or a
Domestic Subsidiary of Borrower, Borrower shall not: (i) declare or pay or make
any forms of Distribution to holders of Borrower’s Capital Stock; except as
provided in Section 6.6(b); (ii) declare or pay any bonus compensation to its
officers if an Event of Default exists or would result from the payment thereof;
(iii) hereafter incur or become liable for any Indebtedness other than Permitted
Indebtedness; or (iv) make any payments on Subordinated Debt, if any, not
permitted by the applicable Subordination Agreement.

(b)    Notwithstanding withstanding the provisions of Section 6.6(a), Borrower
shall have the right to make Distributions: (i) to holders of Borrower’s Capital
Stock upon the prior written consent of the Administrative Agent; and (ii)
subject to Section 6.6(c), on the Preferred Stock in accordance with the
Preferred Stock Certificate of Designation so long as (A) no Event of Default
has occurred and is continuing and (B) no Event of Default will result from such
Distribution on the Preferred Stock.

(c)    Borrower may not make any cash payment of any Distribution on the
Preferred Stock at any time until (i) the Quarter immediately following the
Quarter End in which the Leverage Ratio (measured as of such Quarter End) is
less than 2.50 to 1.00 and (ii) in which the Borrower’s one-time Extraordinary
Expenses comprise less than twenty-five percent (25.0%) of Borrower’s
Consolidated EBITDA. At such time that the Leverage Ratio (measured as of such
Quarter End) is less than 2.50 to 1.00 and the Borrower’s one-time Extraordinary
Expenses comprise less than twenty-five percent (25.0%) of Borrower’s
Consolidated EBITDA, Borrower may make any cash payment on any Distribution of
the Preferred Stock at any time after such Quarter End in compliance with
Section 6.6(b).

SECTION 2

CONDITIONS TO EFFECTIVENESS OF AMENDMENT

2.1    Conditions to Effectiveness. This Amendment shall become effective as of
the date (the “Amendment Date”) when each of the following conditions is met
(all instruments, documents and agreements to be in form and substance
satisfactory to Administrative Agent and Lenders):

(a)    Receipt by the Administrative Agent of this Amendment duly and properly
authorized, executed and delivered by each of the respective parties to this
Amendment.

(b)    Receipt by the Administrative Agent of the Amended and Restated
Promissory Notes.

 

3



--------------------------------------------------------------------------------

(c)    Receipt by the Administrative Agent of certified copies of (i)
resolutions of Borrower’s board of directors authorizing the execution, delivery
and performance of this Amendment and (ii) Borrower’s certificate of
incorporation and by-laws.

(d)    Receipt by the Administrative Agent of an incumbency certificate for
Borrower identifying all Authorized Officers, with specimen signatures.

(e)    Receipt of a certification by an officer of Borrower that, after giving
effect to this Amendment, there has not occurred any Post-Closing Material
Adverse Effect.

(f)    Receipt of the Lien searches.

(g)    Payment by Borrower of the Amendment Fee.

(h)    Payment by Borrower of all of the Administrative Agent’s reasonable legal
fees and expenses incurred in connection with the preparation and negotiation of
this Amendment.

SECTION 3

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:

(a)    The making and performance of this Amendment will not violate any
Requirement of Law, or the charter, minutes or bylaw provisions of Borrower, or
violate or result in a default (immediately or with the passage of time) under
any material contract, agreement or instrument to which Borrower is a party, or
by which Borrower is bound. Borrower is not in violation of any term of any
material agreement or instrument to which it is a party or by which it may be
bound which violation has or could reasonably be expected to have a Material
Adverse Effect, or of its charter, minutes or bylaw provisions.

(b)    Borrower has all requisite power and authority to enter into and perform
this Agreement and to incur the obligations herein provided for, and has taken
all proper and necessary action to authorize the execution, delivery and
performance of this Amendment.

(c)    This Amendment, when delivered, will be valid and binding upon Borrower,
and enforceable in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(d)    The execution, delivery and performance by Borrower of this Amendment
does not require any approval or consent of, or filing with, any governmental
agency or authority other than those already obtained, if any.

(e)    The representations and warranties contained in Section 4 of the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the Amendment Date as though made on and as of the Amendment
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date and except to the extent of changes resulting from
transactions contemplated or permitted by this Amendment and changes occurring
in the ordinary course of business which singly or in the aggregate do not have
a Material Adverse Effect. For purposes of this Section 3.1, the representations
and warranties contained in Section 4.7 of the Loan Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to Section
5.14(a) of the Loan Agreement.

 

4



--------------------------------------------------------------------------------

(f)    After giving effect to this Amendment, no Default or Event of Default
under the Loan Agreement has occurred and is continuing.

SECTION 4

MISCELLANEOUS

4.1    Amendment Fee. At Closing, Lenders shall have fully earned and Borrower
shall unconditionally pay to Lenders, a non-refundable fee with respect to this
Amendment (the “Amendment Fee”) of One Hundred Thirty Nine Thousand Eight
Hundred Seventy Five and 00/100 Dollars ($139,875.00).

4.2    Ratification and Confirmation. Except as expressly amended by this
Amendment, the Loan Agreement, the other Loan Documents and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects and shall continue in full force and effect. This Amendment and the
Loan Agreement shall hereafter be read and construed together as a single
document, and all references in the Loan Agreement, any other Loan Document or
any agreement or instrument related to the Loan Agreement shall hereafter refer
to the Loan Agreement as amended by this Amendment.

4.3    Governing Law. THIS AMENDMENT, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF
FLORIDA. THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS
REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

4.4    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties.

4.5    Duplicate Originals. Two (2) or more duplicate originals of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

 

5



--------------------------------------------------------------------------------

WITNESS the due execution of this Fifth Amendment to Second Amended and Restated
Loan Agreement as a document under seal as of the date first written above.

RTI SURGICAL, INC., as Borrower

By: /s/ Robert P. Jordheim                

Name: Robert P. Jordheim

Title: Executive Vice President/CFO

(Signature Page to Fourth Amendment to Fifth Amended and Restated Loan
Agreement)



--------------------------------------------------------------------------------

TD BANK, N.A., as Administrative Agent

By: /s/ Michael Nursey                    

Name: Michael Nursey                    

Title: Market President                     

TD BANK, N.A., as Lender

By: /s/ Michael Nursey                    

Name: Michael Nursey                    

Title: Market President                     

REGIONS BANK, as Lender

By: /s/ Ned Spitzer                            

Name: Ned Spitzer                            

Title: Managing Director                   

(Signature Page to Fourth Amendment to Fifth Amended and Restated Loan
Agreement)

Internal



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT A TO LOAN AGREEMENT

LENDERS

 

Lender

  

Notice Address

   Commitments and Applicable Percentages
        Term Loan      Revolving Credit         Amount      Percentage     
Amount      Percentage  

TD Bank, N.A.

  

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention: Mike Nursey

Telecopy No. 904-265-0295

 

with copies to:

Rogers Towers, P.A.

1301 Riverplace Blvd.

Suite 1500

Jacksonville, Florida 32207

Attention: Timothy F. May

Telecopy No. 904-396-0663

     $37,500,000.00         62.5%         $31,875,000.00         75.0%   

Regions Bank

  

One Nashville Place

150 4th Avenue North

10th Floor

Nashville, Tennessee 37219

Attention:                                              

Telecopy No.: (615) 748-8480

     $22,500,000.00         37.5%         $10,625,000.00         25.0%   